                Case 20-12168-CSS       Doc 681     Filed 11/17/20     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                        )
In re:                                  ) Chapter 11
                                        )
TOWN SPORTS INTERNATIONAL, LLC, et al., ) Case No. 20-12168 (CSS)
                                        )
               Debtors.                 ) (Jointly Administered)
                                        )

                 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE         TAKE   NOTICE      that   PATRICK       WALSH,       TOWN      SPORTS

INTERNATIONAL HOLDINGS, INC. and TOWN SPORTS GROUP, LLC (collectively,

the “Creditors”), by their attorneys at SAUL EWING ARNSTEIN & LEHR LLP and

HOMER BONNER JACOBS ORTIZ, P.A., appear in this matter pursuant to Rules 2002 and

9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Sections

102(1), 342 and 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

request that all notices required to be given or otherwise given in this case and all papers

required to be served or otherwise served in this case be given to and served upon:

          Andrew R. Herron, Esq.                   John D. Demmy, Esq.
          HOMER BONNER JACOBS ORTIZ, P.A.          SAUL EWING ARNSTEIN & LEHR LLP
          1200 Four Seasons Tower                  1201 N. Market Street, Suite 2300
          1441 Brickell Avenue                     P.O. Box 1266
          Miami, FL 33131                          Wilmington, DE 19899
          Telephone: 305 350-5117                  Telephone: 302-421-6848
          Facsimile: 305-372-2738                  Facsimile : 302-421-5881
          E-mail: aherron@homerbonner.com          E-mail: john.demmy@saul.com

         PLEASE TAKE NOTICE FURTHER that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, any and all orders,

notices, applications, motions, petitions, pleadings, requests, complaints, demands, disclosure




37759157.1 11/17/2020
                Case 20-12168-CSS        Doc 681        Filed 11/17/20   Page 2 of 2




statements, and plans of reorganization, whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex, telecopier or otherwise.

        PLEASE TAKE NOTICE FURTHER that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right (1) to have final orders in non-core matters entered

only after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case, or (3) to have the District

Court withdraw the reference in any matter subject to recoupments to which the Creditors are or

may be entitled under agreements, in law, or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved.

Dated: November 17, 2020                      SAUL EWING ARNSTEIN & LEHR LLP


                                              /s/ John D. Demmy
                                              John D. Demmy (Bar No. 2802)
                                              1201 N. Market Street , Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              Telephone: 302-421-6848
                                              Facsimile:    302-421-5881
                                              john.demmy@saul.com

                                                        -and

                                              Andrew R. Herron (Fla. Bar No. 861560)
                                              HOMER BONNER JACOBS ORTIZ, P.A.
                                              1200 Four Seasons Tower
                                              1441 Brickell Avenue
                                              Miami, FL 33131
                                              Telephone: 305 350-5117
                                              Facsimile: 305-372-2738
                                              E-mail: aherron@homerbonner.com

                                              Attorneys for Patrick Walsh, Town Sports
                                              International Holdings, Inc. and Town Sports
                                              Group




37759157.1 11/17/2020
